SALCINES, Judge.
Cynthia L. Brooks appeals from an order dismissing two of the three counts of her complaint against AvMed, Inc. Because the dismissed counts do not constitute separate and distinct causes of action which are not interdependent with the remaining count of her complaint, this appeal must be dismissed. See Fla. Lifestyles Realty, Inc. v. Goodwin, 917 So.2d 1060, 1061-62 (Fla. 2d DCA 2006); Pellegrino By and Through Pellegrino v. Horwitz, 642 So.2d 124, 125 (Fla. 4th DCA 1994).
Appeal dismissed.
DAVIS and LaROSE, JJ., Concur.